                                                                                                 Case
                                                                                                  Case2:16-cv-02766-JCM-VCF
                                                                                                       2:16-cv-02766-JCM-VCF Document
                                                                                                                              Document61-8
                                                                                                                                       62 Filed
                                                                                                                                           Filed05/18/20
                                                                                                                                                 05/11/20 Page
                                                                                                                                                           Page11ofof33



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@kgelegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@kgelegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@kgelegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, NV 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                      DISTRICT OF NEVADA
                                                                                            11    CITIBANK, N.A., AS TRUSTEE FOR THE           Case No. 2:16-cv-02766-JCM-VCF
                                                                                                  CERTIFICATE HOLDERS OF
                                                                                            12    STRUCTURED ASSET MORTGAGE                     JUDGMENT BY DEFAULT AGAINST
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  INVESTMENTS II, INC., BEAR STERNS
KIM GILBERT EBRON




                                                                                                                                                FRANKIE M. ABENOJAR AND JANE P.
                                                                                            13    ALT-A TRUST, MORTGAGE PASS-
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                ABENOJAR
                                                                                                  THROUGH CERTIFICATES SERIES 2006-6,
                                                                                            14
                                                                                                                       Plaintiff,
                                                                                            15    vs.
                                                                                            16    SFR INVESTMENTS POOL 1, LLC, a
                                                                                                  Nevada limited liability company; SEVILLE
                                                                                            17    ETAGE HOMEOWNERS ASSOCIATION, a
                                                                                                  Nevada non-profit corporation,
                                                                                            18
                                                                                                                         Defendants.
                                                                                            19    ______________________________________
                                                                                                  SFR INVESTMENTS POOL 1, LLC, a
                                                                                            20
                                                                                                  Nevada limited liability company,
                                                                                            21
                                                                                                                    Counter/Cross Claimant,
                                                                                            22
                                                                                                  vs.
                                                                                            23
                                                                                                  CITIBANK, N.A., AS TRUSTEE FOR THE
                                                                                            24    CERTIFICATE HOLDERS OF
                                                                                                  STRUCTURED ASSET MORTGAGE
                                                                                            25    INVESTMENTS II, INC., BEAR STERNS
                                                                                                  ALT-A TRUST, MORTGAGE PASS-
                                                                                            26    THROUGH CERTIFICATES SERIES 2006-6;
                                                                                                  MORTGAGE ELECTRONIC
                                                                                            27    REGISTRATION SYSTEMS, INC., AS
                                                                                                  NOMINEE FOR REPUBLIC MORTGAGE,
                                                                                            28    LLC DBA REPUBLIC MORTGAGE;

                                                                                                                                              -1-
                                                                                                 Case
                                                                                                  Case2:16-cv-02766-JCM-VCF
                                                                                                       2:16-cv-02766-JCM-VCF Document
                                                                                                                              Document61-8
                                                                                                                                       62 Filed
                                                                                                                                           Filed05/18/20
                                                                                                                                                 05/11/20 Page
                                                                                                                                                           Page22ofof33


                                                                                                  FRANKIE M. ABENOJAR, an individual;
                                                                                             1    JANE P. ABENOJAR, an individual,
                                                                                             2
                                                                                                                     Counter/Cross Defendants.
                                                                                             3
                                                                                                               JUDGMENT BY DEFAULT AGAINST FRANKIE M. ABENOJAR
                                                                                             4
                                                                                                                             AND JANE P. ABENOJAR
                                                                                             5            This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) Motion for
                                                                                             6    Judgment by Default against Frankie M. Abenojar and Jane P. Abenojar (“the Abenojars” or
                                                                                             7    “Cross-Defendants”). Having considered the motion, including the declarations attached thereto,
                                                                                             8    the Court makes the following findings of fact and conclusions of law:
                                                                                             9    1.      On January 30, 2017, SFR filed a Cross-Complaint [ECF No. 16] for quiet title and
                                                                                            10    injunctive relief against the Abenojars, relating to real property located at 7024 Puetollano Drive,
                                                                                            11    North Las Vegas, Nevada 89084; Parcel No. 124-19-513-077 (“the Property”).
                                                                                            12    2.      The Abenojars failed to answer the complaint within the 21-day time limit set forth in
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  FRCP 12. The Clerk of the Court appropriately entered a default against the Abenojars on March
                                                                                            14    12, 2018.
                                                                                            15    3.      The Abenojars are not incompetent, infants, or serving in the United States military.
                                                                                            16    4.      SFR submitted credible evidence in support of its motion in the form of documents
                                                                                            17    obtained from the Official Records of the Clark County Recorder and declarations made under
                                                                                            18    penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against
                                                                                            19    the Abenojars.
                                                                                            20            NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and
                                                                                            21    made the foregoing findings of fact and conclusions of law, and finding good cause,
                                                                                            22            IT IS ORDERED, ADJUDGED AND DECREED that the Abenojars, any successors and
                                                                                            23    assigns, have no right, title or interest in the Property and that SFR is the rightful title owner.
                                                                                            24

                                                                                            25

                                                                                            26    …
                                                                                            27    …
                                                                                            28

                                                                                                                                                   -2-
                                                                                                 Case
                                                                                                  Case2:16-cv-02766-JCM-VCF
                                                                                                       2:16-cv-02766-JCM-VCF Document
                                                                                                                              Document61-8
                                                                                                                                       62 Filed
                                                                                                                                           Filed05/18/20
                                                                                                                                                 05/11/20 Page
                                                                                                                                                           Page33ofof33



                                                                                             1           IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims against,

                                                                                             2    or the defenses of, any other party to this case.

                                                                                             3

                                                                                             4
                                                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                             5                                                           May 18, 2020
                                                                                                                                                 Dated:________________________
                                                                                             6
                                                                                                  Respectfully submitted by:
                                                                                             7    KIM GILBERT EBRON
                                                                                                  /s/ Jason G. Martinez
                                                                                             8    JASON G. MARTINEZ, ESQ.
                                                                                                  Nevada Bar No. 13375
                                                                                             9    7625 Dean Martin Dr., Ste. 110
                                                                                                  Las Vegas, NV 89139
                                                                                            10
                                                                                                  Telephone: (702) 485-3300
                                                                                            11    Facsimile: (702) 485-3301
                                                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                                                            12    DATED this 11th day of May, 2020.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                      -3-
